There was another case between the same parties on a similar bond executed at a different time. Both were argued together and decided by the same opinion, drawn up by
Shepley, C. J.
— The suit is upon a bond executed by the defendants, to procure the release of the principal from an arrest, made by the collector of that town for the year 1851.
It is contended, that the bond was obtained by duress. The proof of this rests upon the defendants. They fail to prove, that the arrest was not lawfully made. The bond recites, that Ware had “ been arrested by Leonard Bradbury, a collector of taxes for the said town of Athens, by virtue of tax warrants signed by the assessors of the town of Athens and committed to the said Leonard Bradbury on the sixth day of October, 1851.”
Another objection is, that the bond should have been made to the assessors and not to the town.
It is provided by statute c. 148, § 50, that “ for all purposes of notice and other proceedings relating to the discharge from arrest or imprisonment of the person taxed, the assessors of the town, plantation, or parish, by whom such warrant was issued, shall be regarded as the creditors.” One of the proceedings to procure a discharge is the giving of an approved bond.
*347That such should be the construction may be inferred from the language used in the Act of 1835, c. 195, § 14, that such person “shall stand in the same relation to the assessors of the city, town, parish, or plantation, as the debtor shall to the creditor in this Act, and the same proceedings may be had.” On revision of the statutes, the provision, that he should stand in the same relation was omitted, while that relating to the proceedings appears to have been retained as sufficient for the purpose.
Although the bond was not made in conformity to the provisions of the statute, it is good at common law. Hoxie v. Weston, 19 Maine, 322.
The plaintiffs are entitled to judgment for the penal sum, and execution will issue for the amount of the taxes, with interest thereon from the time of the arrest, and for the officer’s fees. Defendants defaulted.
Eor like reasons a like judgment will be entered in the other case argued with this.